Citation Nr: 1021290	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty service from July 1962 to 
July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In February 2010, the Veteran testified at 
a hearing before the undersigned.  


FINDING OF FACT

PTSD cannot be attributed to the Veteran's military service 
in the absence of independently verifiable inservice 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in July 
2005, October 2005, January 2006, and March 2006, prior to 
the March 2006 rating decision, fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice in accordance with the 
United States Court of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, even if the Veteran was not provided with adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the above letters as well as the rating 
decision, statement of the case, and supplemental statements 
of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available in-service and post-
service records including the Veteran's service treatment 
records, service personnel records, records from the Social 
Security Administration (SSA), and treatment records from the 
Phoenix VA Medical Center.

As to VA's obligation to help the Veteran verify his PTSD 
stressors, the record also shows VA asked the Veteran for 
information about his stressors in the October 2005 letter.  
Moreover, this letter notified the Veteran that specificity 
was required in order for VA to verify his claims.  
Furthermore, following the Veteran's reply to VA's request 
for stressor information, the agency of original jurisdiction 
attempted to verify the claimant's stressors with the U.S. 
Army and Joint Services Records Research Center (JSRRC) and 
in March 2006 JSRRC notified VA that the claimant's stressors 
were not capable of being verified.  See 38 C.F.R. 
§ 3.304(f).  The Veteran thereafter provided the RO with 
additional statements in support of his claim outlining his 
stressors as well as historical articles about the January 
1964 Panama riots.  However, the RO found, as does the Board, 
that the information found in these statements and articles 
are essentially duplicative of the information found in the 
record at the time that JSRRC concluded that the claimant's 
stressors were not capable of being verified.  Therefore, in 
memorandum dated in August 2009 and January 2010, the RO 
concluded, as does the Board, that the claimant had not 
provided additional specific information which JSRRC could 
use to attempt to verify his stressors and therefore another 
request to JSRRC to ask them to verify his stressor is not 
required.  Similarly, the Board concludes that the stressor 
information provided by the Veteran at his February 2010 
hearing is essentially duplicative of the evidence already 
sent to JSRRC and remand to ask JSRRC to once again attempt 
to verify his stressors is not required.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . .); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992) ("the duty to assist is not 
always a one-way street.  If a [V]eteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the purtative evidence.").

Moreover, while the Veteran was not provided a VA examination 
in connection with his claim, the Board finds that a remand 
for a VA examination is not required when, as in this appeal, 
the record already contains a diagnosis of PTSD and the 
appeal turns on whether the Veteran has a verified stressor.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.304(f); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 Cir. 2003) (holding that if the evidence of record 
does not establish that the Veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim and therefore VA 
does not have an obligation to provide the claimant with such 
an examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

As to the Veteran's PTSD stressors, the Veteran in a number 
of writings to the RO as well as at his personal hearing 
claims, in substance, that he served with the 518th Engineer 
Company at Fort Kobbe in the Panama Canal Zone (CZ) from July 
1963 to July 1964 and his PTSD was caused by being subject to 
sporadic small arms fire while guarding a building (possibly 
a courthouse) for approximately two or three days in January 
1964 with some fellow soldiers from the 518th Engineer 
Company in Panama City during a riot.  He also claims that 
during this time his friend, whose name he has variously 
identified with a lack of consistency, was injured when he 
was showing off at that time climbing a tree and falling 
after they received some in coming small arms fire.  He also 
reported that this individual, or another friend he went to 
demolition school with, was later killed when trying to 
disarm a bomb planted by a Panamanian during the riot.  He 
also reported that the riot caused the death of a number of 
American soldiers and many civilians and he was in fear of 
his life during this time.  Lastly, he reported that after 
the riots Panama City was never the same, the people were 
know hostile, and he never went out on leave in the city 
without carrying a knife because of his fear of being 
assaulted and/or killed as had happened to a number of other 
service men following the riot.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b). 

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

The Veteran was provided notice of this change in law in the 
October 2009 supplemental statement of the case.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
Veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  As stated above, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that 
the evidence required to establish the occurrence of a 
recognizable stressor varies depending upon whether or not 
the Veteran was engaged in combat with the enemy.  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

As to whether the Veteran's engaged in combat with the enemy, 
his DD 214 lists his occupational specialty as Combat 
Engineer, lists his last duty assignment as the 518th 
Engineer Company, and shows he had almost two years of 
foreign service.  His service personnel records also show 
that he served in the Panama Canal Zone (CZ) from July 1963 
to July 1964 with the 518th Engineer Company at Fort Kobbe as 
a radio operator for four months, a pioneer for five months, 
and a combat demolition specialist for fourteen months.  

However, while the Board acknowledges that the Veteran's 
service personnel records confirm that he spent fourteen 
months as a combat demolition specialist while in the Panama 
Canal Zone, this occupational specialty acted alone does not 
establish that he engaged in combat with the enemy.  
Moreover, while his service personnel records show he 
received a Marksman and Sharpshooter badges, they do not 
document the award of any medals, such as the Combat Infantry 
Badge or Purple Heart Medal, which would support a claim of 
having engaged in combat with the enemy.  In fact, the 
Veteran testified that he did not receive any combat awards 
due to his service in Panama during the riots.  Additionally, 
neither his service personnel records nor JSRRC provide 
independent verification of the Veteran's alleged combat 
experience or any of his other stressors.  Furthermore, as 
reported above, JSRRC was unable to verify the Veteran's 
stressors with the information he had provided.  Therefore, 
the Board finds that claimant is not a "combat Veteran" and 
his lay statements regarding the claimed stressors cannot 
alone be accepted as conclusive evidence as to the actual 
existence of his claimed stressors.  38 C.F.R. § 3.304(f).  
Therefore, the Board will next consider whether the claimed 
stressors are supported by credible evidence.  Id.  

While the historic literature provided by the Veteran 
documents rioting in Panama during January 1964 and his 
service personnel records document his claim of having served 
in the Panama Canal Zone with the 518th Engineer Company 
during this time, as reported above, neither the service 
personnel records, service treatment records, or JSRRC 
provide independent verification of the Veteran's alleged 
experience of having to guard a building for two to three 
days during the riot and being subject to sporadic small arms 
fire during this time.  38 C.F.R. § 3.304(f).  They are also 
negative for verification of a friend getting injured falling 
out of a tree.  Id.

Moreover, while the Veteran's service personnel records 
document that he was a combat demolition specialist for 
fourteen months while he served in the Panama Canal Zone with 
the 518th Engineer Company, nothing in the record verifies 
that a friend of his was killed during this time trying to 
disarm a bomb.  38 C.F.R. § 3.304(f).  Moreover, the Veteran 
does not ever claim that he was present when his friend was 
killed by the bomb or that he had to ever personally disarm a 
bomb during this time.  Id. 

The Board recognizes that the Veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred).  Nevertheless, despite 
exhaustive efforts by VA to confirm the Veteran's allegations 
as to his stressors, no evidence has been uncovered which 
corroborates any stressor.  Although some VA physicians have 
accepted the Veteran's description of his inservice 
experiences as credible for diagnosing PTSD, the Board may 
not grant service connection for PTSD in cases such as this 
without supporting evidence of the occurrence of the claimed 
stressors.  Indeed, as to his personal statements, the Board 
finds that the Veteran's credibility is stretched extremely 
thin by his inability to provide any additional details about 
the alleged stressor events; further, such lack of detail 
renders any additional evidentiary development impossible.  
Given the lack of supporting evidence required by the law, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection.  Thus, 
entitlement to service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


